             Case 2:20-cv-01831-NR Document 64 Filed 01/06/21 Page 1 of 1




      IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                    DISTRICT OF PENNSYLVANIA


NICOLE ZICCARELLI,


Plaintiff,


v.                                                  No. 2:20-cv-01831-NR


THE ALLEGHENY COUNTY BOARD
OF ELECTIONS, RICH FITZGERALD, in
his official capacity as a Member of the
Allegheny County Board of Elections,
SAMUEL DEMARCO, in his official capacity
as a member of the Allegheny County Board of
Elections, BETHANY HALLAM, in her official
capacity as a member of the Allegheny County
Board of Elections, and KATHY BOOCKVAR, in
her official capacity as the Secretary of the
Commonwealth of Pennsylvania,

Defendants.
                                            ORDER

       AND NOW, this          day of                , 2021, it is hereby ORDERED and

DECREED that Jason B. Torchinsky, Esquire, is admitted pro hac vice to the United States

District Court for the Western District of Pennsylvania, in the above-captioned matter only.

                                          BY THE COURT:



                                             ____________________________
                                                                           J.
